Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art or record includes “Embedding the Features of the Users’ Physical Environments to Improve the Feeling of Presence in Collaborative Environments” by Thierry Duval, Huyen Nguyen, Cédric Fleury, Alain Chauffaut, Georges Dumont, and Valérie Gouranton (hereinafter Duval); Fulks et al., US 2013/0093787 A1 (hereinafter Fulks); Kobayashi et al., US 2005/0123171 A1 (hereinafter Kobayashi); and Sako et al., US 2014/0160129 A1 (hereinafter Sako).  
Duval discloses a collaborative virtual environment where two distant users are going to share a comanipulation of a virtual table through a 3-point manipulation technique (Duval [p. 3]).  One user uses a big immersive system and that his head and his two hands will be tracked so that he will be able to use his two hands to drive 3D cursors (see Figure 3 (a)), while the other user will use a desktop system and a 2D input device (such as a 2D mouse) for driving a 3D ray and that his head will be tracked so that his point of view will change when he will move in front of his screen (see Figure 3 (b)) (Duval [p. 3]).  Duval fails to disclose, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, regardless of the user operation.
Fulks teaches a display manager for rendering one or more items in a user interface (Fulks [Abstract]).  The display manager then causes, at least in part, a determination of one or more rendering locations for one or more representations of the one or more items based, at least in part, on location information associated with the one or more items (Fulks [Abstract]).  In one embodiment, Fulks teaches generating a perspective display by converting a point of interest (POI) location information into polar coordinates to facilitate mapping onto a surface for representing the POIs (Fulks [0164]-[0165] and [Fig. 15]).  For example if the surface is a cylinder, sphere, or other like object, polar coordinates can more easily specify positions of the mapped representations (Fulks [0164]-[0165] and [Fig. 15]).  Fulks fails to teach, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, regardless of the user operation.
Kobayashi teaches a synthesized image which is obtained by synthesizing a virtual world image with a real world image observed from a viewpoint position and direction of a user, data representing a position and orientation of a user is acquired, a virtual image is generated based on the data representing the position and orientation of the user, and the virtual image is synthesized with a real image corresponding to the position and orientation of the user (Kobayashi [Abstract]).  Based on a measurable area of the position and orientation of the user, area data is set (Kobayashi [Abstract]).  In FIG. 5, in the area indicated as a sensor's measurement area 20 (area represented by a hatched trapezoid), a sensor 10 is able to measure the viewpoint position and/or orientation of a user of this apparatus, which is the measuring target (Kobayashi [0036]).  If the viewpoint position does not exist inside the safe area 40, warning sound is outputted (Kobayashi [0072]).  Kobayashi fails to teach, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, regardless of the user operation.
Sako teaches a novel and improved information processing apparatus and recording medium that can perform display control on an image from a third person viewpoint in the real world, from which a user is overlooked (Sako [0006]).  Sako discloses a system including a head mounted display and a camera (Sako [0036]).  Sako further describes wherein a display driving unit includes a pixel driving circuit for displaying image data supplied from a displayed image processing unit (Sako [0079]).  Driving signals based on video signals are applied to pixels disposed on the display units in a matrix at predetermined horizontal/vertical driving timing, and each pixel is displayed (Sako [0079]).  Sako fails to teach, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, regardless of the user operation.
Thus, the claimed invention is neither anticipated by nor obvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WERNER G GARNER/Primary Examiner, Art Unit 3715